DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment of March 4, 2022 has been entered. Claim 47 was newly added. Claims 7-11, 18-24, 26-27, 32-37 and 41-46 are cancelled. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on March 4, 2022 is acknowledged. Claims 1-6, 12-17, 25, 28 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022. Therefore claims 29-31 and 47 are under consideration in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 11, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 29 is objected to because of the following informalities:  Claim 29 uses the abbreviation AI-2, however the abbreviation should be spelled out when used for the first time.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 29 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Souno et al (US 8,293,478 published Oct. 2012). 
The claims are drawn to a method of treating periodontal disease, comprising;
a) detecting an altered level of AI-2 in an oral sample; b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not 
Souno et al., disclose cavity and quantifying AI-2 altered levels (column 3, lines 6-8, lines 22-27); and b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not diagnosed with periodontal disease (diagnosing of presence of periodontal disease is related to level of AI-2 in subjects with periodontal disease compared to subjects without periodontal disease; column 6, lines 5-15). Souno discloses the method of instant claim 29, and Souno further discloses the method wherein said oral sample is an oral fluid or a plaque. Souno discloses the method of claim 2, and Souno further discloses the method wherein said oral fluid is saliva or gingival crevicular fluid (GCF) (oral fluid is saliva; column 5, lines 49-56).  
Souno et al., have revealed an influence of autoinducer-2 in vivo on periodontal disease and found out that there is a correlation between periodontal disease and the amount of autoinducer-2 being used for communication among different kinds of bacteria released when indigenous bacteria in the oral cavity increase. Specifically, they have found that the presence or absence of the onset of periodontal disease and the progression stage of periodontal disease are associated with the amount of autoinducer-2 in the oral cavity. Further, they have found that a substance having an autoinducer-2 activity inhibitory effect is effective in improvement and prevention of periodontal disease. Souno et al., disclose the presence or absence of the onset of periodontal disease of a subject and the progression stage (severity) of periodontal disease can be determined by repeating quantification of the amount of AI-2.
 Effects of treatment can be also determined by comparing the amount of AI-2 before initiation of therapy of periodontal disease with the amount of AI-2 after therapy (col. 6, lines 1-18).
 Therefore, the claims are anticipated by Souno et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 29-31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Souno et al., (US Patent 8,293,478 published Oct. 2012) in view of Dewhirst et al., (US Patent Publication 2007/0269813 published Nov. 2007).
The claims are drawn to a method of treating periodontal disease, comprising;
a) detecting an altered level of AI-2 in an oral sample; b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not diagnosed with periodontal disease; and c) administering a treatment for periodontal disease when said altered level of AI-2 are detected.



Dewhirst et al., teach determining the absence of one or more of the recited microorganisms wherein the presence or absence of one or more microorganisms indicates the presence or absence of periodontal disease.The methods for diagnosing an individual with a disease or condition, or providing a prognosis of a disease or condition. Dewhirst et al., teach methods for identifying microorganisms, assessing microflora, diagnosing disease, providing a prognosis, and determining the efficacy of treatment (abstract). The results of such a test help a dentist or doctor properly diagnose the disease, and can impact the type of treatment provided to the patient. 
The sample is obtained from the individual to be tested and can consist of saliva and plaque (para. 0049). Advantages of the present invention include the ability to test for multiple microorganisms at one time, under the same conditions. The present invention allows for efficient and accurate identification of microfloral composition, in particular for the oral and related cavities (para. 0020). Dewhirst et al., teach methods for monitoring treatment or efficacy of therapy for an individual. The steps of the method involve determining the presence, absence, level or percentage of nucleic acid molecules present in a sample from the individual. The comparison or analysis indicates the efficacy of therapy. Examples of therapy include antibiotic therapy, surgery, and administration of medication (para. 0011). Dewhirst et al., teach monitoring the effect of  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to Souno et al’s method of treating periodontal disease, and further include
various treatment as taught by Dewhirst et al., in order to the treat for a periodontal patient after the patient has received the proper treatment with antibiotics, surgery, and/or other dental treatment. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to incorporate specific treatment methods as taught by Dewhirst et al.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of  diagnosing and detecting, wherein there is no change in the respective function of the AI-2, detectable bacteria or periodontal disease, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been  

Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Van Winkelhoff et al., (J. of Clin. Periodontology. Dec. 2002. Vol. 29, Issue 11: pages 1023-1028) teach a method further comprising the step of detecting the presence of one or more bacteria in said oral sample (detection of bacteria in oral sample; abstract).  Wang et al., (US Patent Pub 2010/0137249 published June 2010) teach compositions that are useful as specific AI-2 antagonists for the control of bacterial quorum sensing. Although the AI-2 antagonists according to the present disclosure may not have bactericidal effect, their ability to attenuate virulence, drug resistance, and/or biofilm formation have therapeutic benefits. 


Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645